Title: To John Adams from Daniel Corry, 25 December 1820
From: Corry, Daniel
To: Adams, John


				
					Venerable & Esteemed Sir
					Maine Augusta Dec 25. 1820
				
				“Union Society” in this Town, composed of our most respectable Young Men. Incorporated by An Act of the Legislature; have Established an Atheneum which promises to be of great public Utility,—by their own exertions, & the Assistance of their friends. the Society have already a considerable Collection of Valuable Books, Journals, pamphlets & Maps,—strong hopes are indulged, that this Atheneum will live long become a repository for many of the most usefull American literary productionspermit me Sir to Solicit in behalf of this Society, that if you have Spare Copies of your own Works, Books, pamphlets &c—or if the Works of others, distinguished Men, or women, who have recorded important facts which may relate to the Establishment of the Independence of our county, that you would be pleased to bestow them.—All benefactions, will be gratefully received, & Scrupulously preserved for the good of Society.—The respectability of our New State, must depend very much on the encouragement given to literature, & the SciencesI am with great respect / your ob. hl. Serv
				
					Daniel Corry
				
				
			